DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8: On lines 3-5, “with whose mass accelerated to the impulse velocity the first quantity of liquid can be acted on” is grammatically incorrected and should recite “whose mass, when accelerated to the impulse velocity, can act on the first quantity of liquid”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Therefore, the limitations “means for generating an impulse shock” in claim 7, “means for generating an increase in pressure” in claim 17, and “means for setting the liquid jet” in claim 22 are being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 18-19, 23-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recited the limitation “the ejector plunger” on line 4. There is insufficient antecedent basis for this limitation in the claim as claim 9 depends from claim 7 and not from claim 8 where an ejector plunger is introduced. For the sake of examination, the limitation will be interpreted as reciting “an ejector plunger”.
Claim 10 recited the limitation “the ejector plunger” on line 3. There is insufficient antecedent basis for this limitation in the claim as claim 10 depends from claim 7 and not from claim 8 where an ejector plunger is introduced. For the sake of examination, the limitation will be interpreted as reciting “an ejector plunger”.
Claim 11 recited the limitation “the ejector plunger” on line 3. There is insufficient antecedent basis for this limitation in the claim as claim 11 depends from claim 7 and not from claim 8 where an ejector plunger is introduced. For the sake of examination, the limitation will be interpreted as reciting “an ejector plunger”.
Claims 12-14 are rejected as depending from rejected claim 10.
Claim 18 recited the limitation “the ejector plunger” on line 3. There is insufficient antecedent basis for this limitation in the claim as claim 18 depends from claim 7 and not from claim 8 where an ejector plunger is introduced. For the sake of examination, the limitation will be interpreted as reciting “an ejector plunger”.
Claim 19 recited the limitation “the electromagnetic drive” on line 2. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “an electromagnetic drive”.
Claim 23 recited the limitation “the housing axis” on line 3. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “a housing axis”.
Claim 24 recited the limitation “the housing axis” on line 3. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “a housing axis”.
Claim 26 recited the limitation “the liquid container” on line 2. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “a liquid container”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-14, 17-19, 21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter (US 2007/0191758).
Regarding claim 7, Hunter discloses an injection device (500, Fig 5) for the needleless injection of a liquid into a substrate, particularly for injection of liquid pharmaceutical or cosmetic product into a biological tissue (Para 0007), comprising a housing (516, Fig 5), a liquid supply (the drug/substance within syringe 508, Fig 5) accommodated or arrangeable in the housing (See Fig 5; at least a portion of syringe 508 is accommodated in the housing 516), an outlet nozzle (510, Fig 5) and an ejector device (502, Fig 5) for ejecting liquid from the liquid supply through the outlet nozzle (Para 0009), wherein the ejector device has means for generating an impulse shock acting at least on a first quantity of liquid in the liquid supply (Para 0007; Para 0017).
Regarding claim 8, Hunter discloses the means of the ejector device for generating the impulse shock comprise an ejector plunger (505, Fig 6) acceleratable to an impulse velocity, with whose mass accelerated to the impulse velocity the first quantity of liquid can be acted on (Para 0007; Para 0095; the ferromagnetic shell 522 acts on coil assembly 505 to produce a high speed, high pressure pulse on the plunger/piston 528 to eject the liquid).
Regarding claim 9, Hunter discloses the liquid supply (508, Fig 5) is actable on by means of an ejector piston (528, Fig 6) actuatable by the ejector device, which ejector piston in turn is formed by the ejector plunger (Para 0007; Para 0095; the ferromagnetic shell 522 acts on coil assembly 505 to produce a high speed, high pressure pulse on the plunger/piston 528 to eject the liquid).
Regarding claim 10, Hunter discloses the ejector device (502, Fig 5) has an electromagnetic drive (520, 522, Fig 6) for the ejector plunger (Para 0095, lines 1-2).
Regarding claim 11, Hunter discloses the ejector device (502, Fig 5) has an acceleration section (section within shell 522 and extensions 524, Fig 6) for the ejector plunger (Para 0095).
Regarding claim 12, Hunter discloses the electromagnetic drive (520, 522, Fig 6) is arranged at a rear end of the housing spaced from the outlet nozzle or approximately in the middle of the housing (See Fig 5; the electromagnetic drive is in the middle of the housing), wherein the acceleration section (section within shell 522 and extensions 524, Fig 6) extends between the outlet nozzle (510, Fig 5) and the rear end (end near power source 514, Fig 5) of the housing (See Fig 5; the acceleration section (or section within shell 522 and extensions 524) is positioned between the mounting member 512 and actuator 502 which are between the rear end near 514 and nozzle 510).
Regarding claim 13, Hunter discloses the electromagnetic drive (520, 522, Fig 6) has a magnetic coil (Para 0009) formed on the ejector plunger (505, Fig 6; Para 0095, lines 4-6) itself as well as an iron cylinder (522, Fig 6; Para 0095, lines 2-3) surrounding the ejector plunger (See Fig 6).
Regarding claim 14, Hunter discloses the ejector plunger (505, Fig 6) is provided with an electric power storage device (514, Fig 5) to supply the electromagnetic drive with electric power (Para 0094, lines 7-8; the power source functions similarly to that described in Para 0056).
Regarding claim 17, Hunter discloses the ejector device (502, Fig 5) comprises means for generating an increase in pressure in the liquid supply immediately following the exerted impulse shock (Para 0009).
Regarding claim 18, Hunter discloses means for generating a pressure increase are substantially formed by an ejector plunger (505, Fig 6) which, after exerting the impulse shock, acts on the liquid supply by means of a force-exerting drive (520, 522, Fig 6) (the coil and magnetic coil function similar to that described in Para 0056; The current creating the impulse shock in the coil 505 results in a forced generated by the magnetic core 520 to move the piston 528 that acts on the liquid)
Regarding claim 19, Hunter discloses the force-exerting drive (520, 522, Fig 6) is an electromagnetic drive (Para 0095, lines 1-2).
Regarding claim 21, Hunter discloses the outlet nozzle (510, Fig 5) is arranged on the liquid container (508, Fig 5) (See Fig 5).
Regarding claim 23, Hunter discloses the outlet nozzle (510, Fig 5) has a nozzle outlet (opening in raised portion of 510, Fig 5) running substantially coaxial to the housing axis of the housing (516, Fig 5) (See Fig 5).
Regarding claim 24, the outlet nozzle (510, Fig 5) has a nozzle outlet (opening in raised portion of 510, Fig 5) running substantially in a plane normal to the housing axis of the housing (516, Fig 5) (The opening in the tip of the protrusion of 510 exists in a plane that is perpendicular to the longitudinal axis of the housing. Since the opening has some diameter, it can be considered “running” in that plane. The claim is not narrow enough to require a longitudinal axis of the nozzle outlet to be substantially in a plane normal to the housing axis.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2007/0191758).
Regarding claim 15, Hunter discloses pressure compensation openings (openings between extensions 524, Fig 6) in front of the ejector plunger (505, Fig 6) (Para 0096), however, it is silent regarding pressure compensation openings behind the ejector plunger.
The embodiment of Figs 2A-B of Hunter teaches an electromagnetic actuator (200, Fig 2A) comprising an ejector plunger (210 and 212, Fig 2A) and pressure compensation openings in the shell (201, Fig 2A) behind the ejector plunger (Para 0081, lines 4-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell 522 disclosed by Hunter to include pressure compensation openings as further taught by Hunter in order to have a system that can reduce pressure build up that can reduce movement of the coil (Para 0081, lines 4-10).
Regarding claim 16, Hunter discloses pressure compensation openings (openings between extensions 524, Fig 6 and apertures in shell 201, Para 0081, lines 4-10), however, is silent regarding the pressure compensation openings being connected to each other via an overflow line.
The embodiment of Figs 2A-B of Hunter further teaches at least one overflow line (220, Fig 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil assembly 505 disclosed by Hunter to include one or more aperture as further taught by Hunter in the embodiment of Fig 2A in order to further inhibit the buildup of pressure during actuation (Para 0081, lines 4-14).
Examiner notes that the overflow line 220 would fluidly connect the pressure compensation openings in front of and behind the ejector plunger (openings between extensions 524, Fig 6 and apertures in shell 201, Para 0081, lines 4-10) in the combined invention.
Regarding claim 26, Hunter discloses a liquid container (508, Fig 5) with the liquid contained therein and the ejector plunger (505, Fig 6) is movably accommodated or accommodatable in an acceleration section provided in the housing (Para 0007; Para 0095), however is silent regarding the liquid container movably accommodated in the housing and that the housing has at its front outlet end a stop for the liquid container.
The embodiment of Fig 18 of Hunter teaches the liquid container (1802, Fig 18) with the liquid contained therein together with the ejector plunger (1804, Fig 18) is movably accommodated or accommodatable in the housing or an acceleration section provided in the housing, respectively, (Para 0119) and that the housing (1810, Fig 18) has at its front outlet end a stop (distal surface of housing 1810, Fig 18) for the liquid container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid container to be a bellows container that is movably accommodated in the housing and modify the housing to comprise a stop as further taught by Hunter in order to have a liquid container that can be removed or replaced quickly and easily (Para 0120).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2007/0191758) in view of Paschal (US 2018/0169337).
Regarding claim 20, Hunter discloses the liquid supply (the drug/substance within syringe 508, Fig 5) is accommodated in a liquid container (508, Fig 5), however, is silent regarding the liquid container being arranged replaceably in the housing.
Paschal teaches a magnetically driven injection device (10, Fig 6) comprising a liquid container (40, Fig 6) which can be arranged replaceably in the housing (Para 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid container and housing disclosed by Hunter to be arrange replaceably in the housing as taught by Paschal in order to have a liquid container that can be swapped or reloaded between uses without having to replace the entire device (Para 0021).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2007/0191758) in view of Woo (US 9351817).
Regarding claim 22, Hunter discloses all of the elements of the invention as discussed above, however, it is silent regarding the outlet nozzle comprises means for setting the liquid jet at least in its outer area in rotation before its impingement on the substrate.
Woo teaches a needless injection device (Col 1, lines 13-15) comprising an outlet nozzle (11) comprising means for setting the liquid jet at least in its outer area in rotation before its impingement on the substrate (Col 4, lines 20-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet nozzle disclosed by Hunter to include a spiral channel in order to have an outlet nozzle that enables more effective penetration of the skin while preventing shock and damage (Col 5, lines 1-8).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 2007/0191758) in view of Hunter ‘788 (US 2008/0009788).
Regarding claim 25, Hunter discloses all of the elements of the invention as discussed above, however, it is silent regarding the outlet nozzle and/or the front end of the housing is/are provided with a depth indicator or a depth stop.
Hunter ‘788 teaches a needless injection device (device of Fig 1) comprising an outlet nozzle (115, Fig 1) provided a depth stop (720, Fig 7) (Para 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet nozzle disclosed by Hunter ‘758 to further comprise a depth stop as taught by Hunter ‘788 in order to control the depth of advancement of the outlet nozzle (Para 0058).
Pertinent Prior Art
The prior art made of record is considered pertinent to applicant's disclosure. Hunter ‘788 (US 2008/0009788) teaches a needless injection device (device of Fig 1) comprising a nozzle outlet (145, Fig 1) with a longitudinal axis running substantially perpendicular to the housing axis (see axis line passing through lumen 142, Fig 1) of the housing (100, Fig 1) (Para 0044).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783